* Corpus Juris-Cyc References: Intoxicating Liquors, 33CJ, p. 677, n. 15; p. 681, n. 82; p. 682, n. 96; p. 683, n. 12; Searches and Seizures, 35Cyc, p. 1266, n. 13, 16; p. 1268, n. 27 New, 29; Statutes, 36Cyc, p. 1056, n. 57. As to sufficiency of description in affidavit for search warrant of property to be searched, see annotation in 3 A.L.R. 1518; 13 A.L.R. 1318; 24 R.C.L. 714; 3 R.C.L. Supp. 1383; 4 R.C.L. Supp. 1553.
Appellant, upon indictment, was convicted in the circuit court of the Second district of Yalobusha county, for unlawfully having in his possession intoxicating liquors, and was fined five hundred dollars, and sentenced to ninety days' imprisonment.
The main objection here urged by the appellant is that the affidavit and search warrant, used as a basis for the search of Joe Johnson's house, is invalid. The material part of the affidavit is as follows:
That appellant had in his possession intoxicating liquors "in or on the premises of Joe Johnson, located on Haynes street, in the city of Water Valley, Miss., between Cemetery street and Calhoun street, and on the *Page 598 
said Haynes street, in the city of Water Valley, Miss., at his residence and where he now lives, and to search all the rooms in said dwelling house, and all outhouses and all other places on said premises in said county and state;" and the affidavit prays that a warrant issue, "directing a search of the above-mentioned premises of the said Joe Johnson, and a seizure," etc.
That part of the warrant, to which complaint is made, is as follows:
". . . In or on the premises of Joe Johnson, located on Haynes street, in the city of Water Valley, Miss., in said county and state."
The officers found seventeen quarts of whiskey in the residence of Joe Johnson on Haynes street.
We think the affidavit and warrant contained a sufficiently accurate description to authorize and legalize the search made in this case; that the occupant of the premises, when served with the warrant, was sufficiently enabled to show, as were all parties in interest, the particular place to be searched. Loeb
v. State, 133 Miss. 884, 98 So. 449; Matthews v. State,134 Miss. 807, 100 So. 18; Borders v. State, 138 Miss. 788,104 So. 145; Bradley v. State, 134 Miss. 20, 98 So. 458. Especially in point is the Bradley case, supra. The word "premises" is limited to that of Joe Johnson's place, the street, the city, the county, and the state being named, and the variance, is any, is immaterial.
Second. It is urged for reversal that Will Walker, a justice of the peace of beat 3, took the affidavit and issued the search warrant returnable before J.W. Young, a police justice of the city of Water Valley, it being shown that his residence on Haynes street was in the city of Water Valley, and not in supervisors' district No. 3, of which Walker was the justice of the peace. This court has repeatedly held that there is no merit in such a contention.
Third. The contention is without merit that the search was illegal because Walker, the justice of the peace, *Page 599 
who theretofore took the affidavit and issued the search warrant, afterwards, in company with the marshall of the city, the sheriff of the county, and other officials, participated in the search, and, being a carpenter, found the whisky between the ceiling and the outer wall, a place adapted to the concealment thereof. The justice of the peace did not serve the warrant, but the warrant was served by the marshal of the city, C.T. Doyle.
Fourth. It is next urged that the search was void because the officers, having gone through the house once and gone to the yard, returned and continued their search; that repeated searches are not permissible under the same warrant. The answer to the proposition is perfectly patent; that the search, as detailed by the officers, was a continued search of the residence of the appellant, and had not been abandoned or completed, as shown by the record.
Fifth. It is again urged that the sentence imposed in this case exceeded that permitted by the statutes, and this contention is correct. In the cases of Buford v. State, 111 So. 850,Georgia Jordan v. State, 111 So. 860, and T. Bell Holmes v.State, 111 So. 860, handed down by this court, Monday, February 2, 1927, we held that sections 1 and 2 of chapter 210 of the Laws of 1922 were unconstitutional and void, and that sentence should be imposed under the statutes theretofore existing and in force prior to the date of the approval of said act.
The state case here appealed is affirmed in all respects except as to the sentence imposed, and the cause will be remanded to the lower court in order that the proper sentence may be imposed, and for no other purpose.
In the companion city case we find no error, and the conviction and sentence in that case is affirmed.
The city of Water Valley case is affirmed.
The state case is affirmed in all respects except as to the sentence. Reversed and remanded only for the purpose of imposing a proper sentence therein.
Affirmed and remanded. *Page 600